Citation Nr: 1402069	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-39 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUES

1. Entitlement to a rating in excess of 60 percent for the service-connected asbestosis.

2. Entitlement to a total rating based on individual unemployability (TDIU) 	by reason of service-connected disability.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America






WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the RO. 

In May 2012, the Veteran testified in a hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1. The pulmonary function test results associated with the November 2008 VA examination showed findings of FVC of 55 a percent of predicted and a DLCO of 97 percent of predicted.

2. The pulmonary function test results associated with the July 2009 VA examination showed findings of a FVC of 60 percent of predicted and DLCO of 102 percent of predicted.

3. The December 2010 pulmonary function test results showed findings of a FVC of 71 percent of predicted and a DLCO of 77 percent of predicted.

4. The service-connected disabilities are not shown to preclude the Veteran from securing and following substantially gainful employment consistent with his work and education background.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a rating in excess of 60 percent for the service-connected asbestosis are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Code (DC) 6833 (2013).

2. The criteria for the assignment of a TDIU rating are not met.  38 U.S.C.A.§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R.§§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any defect in the timing or content of such notice is not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in a June 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence are needed to substantiate his claim for a TDIU rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. 

The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. 

However, the notice letter did not contain an explanation of the general rating criteria relevant to his service-connected asbestosis.

A September 2009 letter set forth applicable criteria for ratings for asbestosis. After issuing the September 2009 letter and affording the Veteran an opportunity to respond, the August 2010 Statement of the Case (SOC) included readjudication of the claim. 

Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the VA treatment records and examination reports and private treatment records.

Further, the Board notes that, at his May 2012 hearing, the Veteran testified that he received age-based Social Security Administration (SSA) benefits. He specifically testified that he was not in receipt of SSA disability benefits. Accordingly, the Board declines to remand for these records. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure SSA records only if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

The VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by providing evidence and argument and appearing for VA examinations. 

Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any defect as to the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. 

Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Finally, during the hearing, the undersigned VLJ clarified the issues and addressed the Veteran's contentions regarding the issue decided herein. It was clear from the hearing that the parties understood the issues. Such action supplemented VCAA development and complies with 38 C.F.R. § 3.103.  


Asbestosis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).   Here the disability has not significantly changed and a uniform evaluation is warranted.

The rating for the Veteran's asbestosis has been assigned pursuant to Diagnostic Code 6833. See 38 C.F.R. § 4.97.

A 60 percent rating is assigned for Forced Vital Capacity (FVC) of 50- to 64-percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg in oxygen consumption with cardiorespiratory limitation.  

A 100 percent rating is assigned for FVC less than 50-percent predicted, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg in oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.  


Analysis

The November 2008 report of VA examination noted the Veteran's complaint of having good and bad days with regard to his breathing problems. He indicated that he got winded easily, reporting that he could climb a flight of stairs but breathed heavily as a result thereof. Additionally, he was easily winded doing light yard work. He had no complaints of chest pains and had only occasional mucous production, but no hemoptysis. Further, he had never been hospitalized for breathing problems.

The pulmonary function test (PFT) results included an FVC of 55 percent of predicted and a DLCO of 97 percent of predicted. The diagnosis of asbestosis was confirmed 

The July 2009 report of VA examination documented the Veteran's complaint of increasing breathing troubles with reports of some bad days and better other days. Heat adversely affected his breathing. When he gardened, he had to bring a chair along so that he could sit and rest. He reported being a retired fireman (having retired 10 years previously). He felt that he could not work now due to his breathing problems. He did not think he could perform any employment that required exertion. His ability to walk on a flat surface was variable, and some days, he had difficulty walking from his garden to his house. He had a morning cough that was productive of phlegm. However, he had no chest pains or swelling in the legs. He had not had any hospitalizations. 

The pulsoximetry reading was 96 percent on room air. At rest, his heart rate was 74 with pulsoximetry reading on room air of 97 percent. With exertion consisting of a short walk down the hallway and back, the Veteran desaturated to 93 percent and had a heart rate of 100 beats per minute.

The pulmonary function test (PFT) results included a FVC of 60 percent of predicted (post-bronchodilator) and a DLCO of 102 percent of predicted. The examiner indicated there had been no significant change compared with his prior study in November 2008.  

A December 2010 private facility pulmonary function test (PFT) results included an FVC of 71 percent of predicted and a DLCO of 77 percent of predicted.

Based on this record, the Board finds that the criteria for the assignment of a rating in excess of 60 percent for the service-connected asbestosis have not been met. 

In this regard, the Board notes that pulmonary function tests associated with the November 2008 VA examination showed findings of FVC of 55 percent of predicted, and DLCO of 97 percent of predicted; pulmonary function tests associated with the July 2009 VA examination showed findings of FVC of 60 percent of predicted, and DLCO of 102 percent of predicted; and, December 2010 pulmonary function tests showed findings of FVC of 71 percent of predicted, and DLCO of 77 percent of predicted.

As neither a FVC less than 50-percent predicted or DLCO (SB) less than 40 percent predicted or a maximum exercise capacity less than 15 ml/kg in oxygen consumption with cardiorespiratory limitation or cor pulmonale or pulmonary hypertension nor required outpatient oxygen therapy is not documented, a rating in excess of 60 percent for the service-connected asbestosis is not warranted.  

The Board has also considered the Veteran's assertions as to the severity of his symptoms; however, a rating in excess of 60 percent is not assignable. 

Here, the Veteran testified at the May 2012 hearing that he had not been prescribed to have outpatient oxygen therapy. His testimony focused on the dyspnea he experienced with exertion. This complaint was documented in the objective medical evidence of record. 

While he did testify that he took medication for high blood pressure (and high cholesterol) there is no evidence of record to indicate that the Veteran had cor pulmonale or pulmonary hypertension. 

For the foregoing reasons, the Board finds that the claim for a rating in excess of 60 percent for the service-connected asbestosis must be denied.    

Additionally, the Board finds that the service-connected asbestosis is not shown to be productive of an exceptional or unusual disability picture as to warrant the assignment of a rating in excess of 60 percent on an extraschedular basis.  See 38 C.F.R. § 3.321.

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Therefore, referral for consideration of an extraschedular rating for the service-connected asbestosis is not warranted. 38 C.F.R. § 3.321(b)(1).


TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or, as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration. The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

In this case, the Veteran has been granted service-connection  for asbestosis (rated as 60 percent disabling) and bilateral sensorineural hearing loss (rated as 10 percent disabling); the combined rating for all of these service-connected disabilities is 60 percent.  

Hence, consideration of whether the Veteran is, in fact, unemployable is necessary in this case.

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  

The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose, 4 Vet. App. at 363.

Here, the Veteran is not shown to have been rendered unemployable due to his service-connected disabilities.  

The Veteran worked for 28 years as a fireman until retirement due to age.  There is no showing from the record that he missed time from work due to his service-connected disabilities.  

The July 2009 report of VA examination reflects that the Veteran claimed that he was unemployable due to his service-connected asbestosis. He reported experiencing increased dyspnea on exertion. 

However, the examiner explained that the natural history of asbestosis is of chronically progressive dyspnea on exertion over time. The examiner noted that symptoms should not change rapidly or significantly over a period of months. In this regard, the examiner noted that the Veteran's pulmonary function tests had not changed significantly.

Accordingly, the examiner opined that the Veteran could not be engaged in employment requiring significant physical exertion. However, the examiner found that the Veteran could perform sedentary work.

In this case, the only competent, persuasive evidence of record does not support a finding that the service-connected asbestosis was of such a severity either individually, or in concert with the bilateral hearing loss to have rendered the Veteran unemployable.  

In this regard, based on the July 2009 VA examination, the examiner concluded that the Veteran could engage in sedentary employment. This conclusion was based on interview of the Veteran, review of the claims file and examination of the Veteran. The Veteran has not presented any evidence that contradicts the opinion of the VA examiner and has not suggested that the examination was inadequate in any way.

Furthermore, to the extent the Veteran currently reports being unemployable due to his service-connected respiratory problems, the preponderance of the evidence is against the claim.  


ORDER

A rating in excess of 60 percent for the service-connected asbestosis is denied.

Entitlement to a TDIU rating is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


